Exhibit 10.1

 

AGREEMENT AND BILL OF SALE

 

This Agreement and Bill of Sale (the "Agreement") is entered into as of December
4, 2014 by and between Richard Johnson, an individual ("RJ"), and Valley High
Mining Company, a Nevada corporation general ("VHMC").

 

WHEREAS, VHMC desires to purchase, and RJ desires to sell, certain of the
equipment and machinery currently owned by RJ, specifically identified as a
“Grow Pod”; and

 

WHERAS, the Grow Pod, includes a modified shipping container, internal parts,
plumbing, electrical, lighting, and shelving for growing organic foods ; and

 

NOW, THEREFORE, in consideration of the premises, the terms and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1. SALE OF EQUIPMENT AND MACHINERY. RJ does hereby sell, convey, transfer,
assign and deliver to VHMC all of its right, title and interest in and to all of
the assets, property and rights listed on Exhibit A attached hereto (the
"Equipment"). The foregoing sale and transfer shall be effective upon the
execution and delivery of this Agreement and this Section 1 shall serve as a
bill of sale with respect thereto.

 

2. PURCHASE PRICE. The purchase price for each item of Equipment shall be its
acquisition cost as listed on Exhibit A attached hereto and the aggregate
purchase price for all items of Equipment shall be the aggregate of all such
acquisition costs (the "Purchase Price"). The Purchase Price shall be payable by
VHMC to RJ by this issuance of 16,125,000 shares of restricted common stock of
VHMC to RJ in the aggregate amount of $129,000 ($0.008 per share).

 

3. REPRESENTATIONS AND WARRANTIES REGARDING THE EQUIPMENT. RJ represents and
warrants that the Equipment is free and clear of any and all liens and
encumbrances or claims of any ownership interest. RJ makes no representation or
warranty, express or implied, as to the physical condition of the Equipment, the
fitness of any item of the Equipment for the use intended, or the
merchantability of any item of the Equipment.

 

4. GOVERNING LAW. This Agreement shall be construed in accordance with and
governed by the laws of the State of Nevada applicable to agreements made and to
be performed wholly within such jurisdiction.

 

5. ENTIRE AGREEMENT. This Agreement constitutes the entire agreement between the
parties regarding the subject matter hereof, and supersedes all prior
discussions or agreements related to the same.

 



 

 

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed by their
duly authorized representatives as of the date set forth herein.

 

RICHARD JOHNSON       /s/ Richard Johnson   By: Richard Johnson   An Individual
      VALLEY HIGH MINING COMPANY       /s/ Bill Wright   By: Bill Wright   Its
President  

 



 

 

 

Exhibit A

 

“Grow Pod”

 

Description:

 

One steel shipping container refurbished inside and out. Painted on the outside,
Branded and labeled. Interior has been reinforced and insulated and rewalled. 
It is an all-weather proof environment. Included are electrical and water
outlets, shelving with a proprietary growing system and proprietary lighting
system consisting of fluorescent and LED lights. This pod has been designed for
growing leafy vegetables, berries and cherry tomatoes.

 

 

 



 

 

